United States Court of Appeals
                       For the First Circuit


No. 17-1810, 18-1936

     HOSPITAL SAN ANTONIO, INC., or alternatively, John Doe
            Corporation, d/b/a Hospital San Antonio,

                       Defendant, Appellant,

DR. OSVALDO QUILES-GIOVANNETTI; NATIONAL FIRE & MARINE INSURANCE
COMPANY; SINDICATO DE ASEGURADORES PARA LA SUSCRIPCION CONJUNTA
 DE SEGUROS DE RESPONSABILIDAD PROFESIONAL MEDICO-HOSPITALARIA
    (SIMED); MARKETFORM MANAGING AGENCY LIMITED ON BEHALF OF
SYNDICATE 2468; JANE DOE; CONJUGAL PARTNERSHIP DOE-QUILES; JOHN
 DOES 1, 2, AND 3; CORPORATIONS A, B, AND C; UNKNOWN INSURANCE
                     COMPANIES A THROUGH H,

                            Defendants,

                                v.

    JESSICA OQUENDO-LORENZO, personally and on behalf of her
conjugal partnership with Rolando Lopez-Montanez; ROLANDO LOPEZ-
 MONTANEZ, personally and on behalf of his conjugal partnership
   with Jessica Oquendo-Lorenzo; CONJUGAL PARTNERSHIP LOPEZ-
                            OQUENDO,

                       Plaintiffs, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Bruce J. McGiverin, U.S. Magistrate Judge]


                              Before

                        Kayatta and Howard,
                          Circuit Judges.*


    *   Judge Torruella heard argument in these appeals, but did
     Carlos G. Martínez-Vivas, with whom      Martinez-Texidor   &
Martínez-Vivas was on brief, for appellant.

     David Efron, with whom Alberto J. Pérez Hernández, Etienne
Totti Del Toro, and Law Offices David Efron, PC were on brief, for
appellees.

                         August 25, 2022




not participate in the decision.
            HOWARD,   Circuit      Judge.    Before    us   are    consolidated

appeals of a final judgment entered by the district court and the

court's subsequent denial of a Rule 60(b) motion.                    This case

involves two Puerto Rico statutes -- Article 41.050 of the Puerto

Rico    Insurance   Code,    P.R.    Laws    Ann.   tit. 26,      § 4105, which

immunizes a set of healthcare workers from suit, and Section 3077,

which waives Puerto Rico's sovereign immunity and establishes

liability caps in certain circumstances.            P.R. Laws Ann. tit. 32,

§ 3077.    The question before us is whether appellant, Hospital San

Antonio, Inc., benefits from the liability limits in Section 3077.

We affirm the district court's final judgment below.                     We also

affirm the district court's denial of appellant's Rule 60(b)

motion.

                                       I.

                        A.    Factual Background

            In July 2013, Jessica Oquendo-Lorenzo -- then pregnant

-- visited Dr. Osvaldo Quiles-Giovannetti for a prenatal exam.

After examining Oquendo-Lorenzo, Dr. Quiles ordered her admission

to San Antonio Hospital. San Antonio Hospital is a public hospital

owned by the Municipality of Mayagüez.              San Antonio Hospital is

operated    by   Hospital    San    Antonio,   Inc.    ("HSA"),      a   private

corporation organized under the laws of the Commonwealth of Puerto

Rico.




                                     - 3 -
           The next day, Dr. Quiles ordered a cesarean section on

Oquendo-Lorenzo,    resulting     in     the    birth    of   Oquendo-Lorenzo's

daughter, J.L.O.        J.L.O. was admitted to the neonatal intensive

care unit at San Antonio Hospital and ultimately transferred to

the University Pediatric Hospital at Centro Medico in San Juan,

Puerto Rico, until she was discharged in January 2014.                    That

August, J.L.O. died.

           Oquendo-Lorenzo      and    Rolando    López-Montañez,      J.L.O.'s

father, (collectively, "Oquendo") brought a medical malpractice

suit   against   HSA,    Dr.   Quiles,    and    their    insurance   carriers,

alleging that J.L.O.'s birth injuries and death resulted from

negligence on the part of Dr. Quiles and hospital staff.

                          B.   Procedural History

           HSA moved below for partial summary judgment on the basis

that it benefited from liability limits and immunity conferred by

two Puerto Rico statutes:        Section 3077, P.R. Laws Ann. tit. 32,

§ 3077, a statute that authorizes suits against Puerto Rico in

certain circumstances but places caps on liability, and Article

41.050 of the Puerto Rico Insurance Code, which immunizes certain

healthcare workers from suit.            P.R. Laws Ann. tit. 26, § 4105.

The district court denied HSA's motion and held that HSA was not

a covered entity under either statute.              HSA filed a motion for

reconsideration, which was also denied.            Following that ruling --

and while a second motion for reconsideration by HSA was pending


                                      - 4 -
-- in June 2017, the district court approved and adopted a joint

settlement agreement proposed by the parties.

            Under the settlement, Oquendo agreed to release the

claims against Dr. Quiles and Quiles' insurance carrier in exchange

for $75,000.      Oquendo also released the claims against HSA's

insurance   companies    in    exchange    for   $270,000,    with   $50,000

allocated to Oquendo's attorney.

            The   settlement   noted   HSA's     position    throughout   the

litigation that it was covered under liability limits established

by Article 41.050 and Section 3077.         The parties stipulated that,

if HSA did not benefit from limited liability, Oquendo's damages

would include an additional $105,000 in excess of the $75,000 and

$270,000 payments specified in the settlement. Noting the district

court's ruling that HSA did not benefit from limited liability,

the agreement provided that -- should the court deny HSA's second

motion for reconsideration -- "the [d]istrict [c]ourt would enter

judgment against [HSA] in the amount of $105,000."

            HSA   "reserve[d],    preserve[d],     and   maintain[ed]     its

defense, as to the extent of the applicability of the immunity

and/or the statutory liability limit and/or cap" and preserved its

right to appeal.    HSA also "preserve[d] and maintain[ed] the right

to request to the United States First Circuit the certification of

the issues and matters to the Supreme Court of Puerto Rico."

Finally, HSA committed to "appeal to the United States First


                                   - 5 -
Circuit the judgment adverse to it, as to the denial of the cap on

liability and/or immunity."

           The    district   court       denied    HSA's      second   motion   for

reconsideration and, on June 27, 2017, entered a partial judgment

against HSA in favor of appellees for $105,000.                On June 28, 2017,

the district court entered a final judgment dismissing all claims

against Dr. Quiles and        the insurance companies.                 HSA timely

appealed after entry of the final judgment.                    HSA alternatively

requests   that    we   certify    the    statutory     interpretation      issues

before us to the Puerto Rico Supreme Court.

           On November 14, 2017, and while this appeal was pending,

HSA filed a Rule 60(b) motion for relief from judgment on the basis

that Law No. 99-2017 ("Law 99"), enacted on August 13, 2017,

substantially amended Article 41.050 to expressly cover HSA.                    The

district court interpreted the settlement agreement as precluding

HSA from seeking further relief from the district court and denied

the motion in September 2018.            HSA timely appealed that ruling.

                             II.    Jurisdiction

           In     consolidated     appeals,       we   must    have    independent

jurisdiction to hear both appeals.           See Galvin v. U.S. Bank, N.A.,

852 F.3d 146, 154 (1st Cir. 2017).                 We conclude that we have

jurisdiction over both appeals in this case.

           There is no question that we have jurisdiction to hear

HSA's appeal of the final judgment below.               See 28 U.S.C. § 1291.


                                     - 6 -
The parties dispute whether we have jurisdiction to review the

district court's denial of HSA's Rule 60(b) motion.                    We do.

           First, the district court had jurisdiction to entertain

the Rule 60(b) motion despite HSA's pending appeal because the

district court has "continuing jurisdiction during an appeal to

act in aid of the appeal."           Puerto Rico v. SS Zoe Colocotroni, 601

F.2d 39, 41 (1st Cir. 1979).                Thus, when "an appeal is pending

from a final judgment, parties may file Rule 60(b) motions directly

in the district court."           Id. at 42.      The denial of a Rule 60(b)

motion "is appealable as a separate final order." Stone v. I.N.S.,

514 U.S. 386, 401 (1995).           If a Rule 60(b) motion is denied, "and

the denial appealed, we will entertain a request to consolidate

that   appeal    with      the    pending     appeal   from    final    judgment."

Colocotroni, 601 F.2d at 42; see also Stone, 514 U.S. at 401.

Because the district court had jurisdiction to deny HSA's post-

judgment motion -- and we have jurisdiction to hear appeal of that

denial -- there are no jurisdictional defects and we may proceed

to the merits of both appeals.

                           III.    Standard of Review

           Our review of a denial of summary judgment is de novo,

Miller v. Sunapee Difference, LLC, 918 F.3d 172, 176 (1st Cir.

2019),   as     is   our    review     of    a   district     court's     statutory

interpretation.      Hannon v. City of Newton, 744 F.3d 759, 765 (1st

Cir. 2014).


                                       - 7 -
           With respect to HSA's request to certify the statutory

interpretation questions to the Puerto Rico Supreme Court, we may

certify questions when we decide that available precedent is not

clear, and the questions may be determinative in the appeal at

issue.   Quilez-Velar v. Ox Bodies, Inc., 823 F.3d 712, 723 (1st

Cir.     2016).         However,    "even       in   the     absence   of

controlling precedent, certification would be inappropriate where

state    law   is    sufficiently clear to      allow   us   to   predict

its course."      Pagán-Colón v. Walgreens of San Patricio, Inc., 697

F.3d 1, 18 (1st Cir. 2012) (quoting In Re Engage, Inc., 544 F.3d

50, 53 (1st Cir. 2008)).

           Finally, we review the denial of a Rule 60(b) motion to

reconsider for abuse of discretion, though "embedded findings of

fact are reviewed for clear error, questions of law are reviewed

de novo, and judgment calls are subjected to classic abuse-of-

discretion review."      Ungar v. Palestine Liberation Org., 599 F.3d

79, 83 (1st Cir. 2010); see also Roger Edwards, LLC v. Fiddes &

Son Ltd., 427 F.3d 129, 132 (1st Cir. 2005).               Relevant here,

interpretation of a settlement agreement is also reviewed de novo.

Home Ins. Co. v. Pan Am. Grain Mfg. Co. Inc., 397 F.3d 12, 15 (1st

Cir. 2005).

                             IV.   Discussion

           As a federal court sitting in diversity, "we look to the

pronouncements of a state's highest court in order to discern the


                                   - 8 -
contours of that state's law."            González Figueroa v. J.C. Penney

Puerto Rico, Inc., 568 F.3d 313, 318 (1st Cir. 2009).                  For purposes

of determining applicable Puerto Rico law, we look to Puerto Rico

Supreme Court precedent.           Id.    Where, as here, the Puerto Rico

Supreme Court has not ruled on the issue before us, we must

anticipate how the court would rule if it were deciding the

questions presented.        Id.    In doing so, we look to the "pertinent

statutory language and analogous decisions of the [Puerto Rico]

Supreme Court."      Id.

            Our interpretation of Puerto Rico statutes "begins with

the text of the underlying statute, and ends there as well if the

text is unambiguous."            In re Plaza Resort at Palmas, Inc., 741

F.3d 269, 274 (1st Cir. 2014).           The Puerto Rico Civil Code mandates

that "when a law is clear and free from all ambiguity, the letter

of   the   same   shall    not    be   disregarded,     under    the    pretext   of

fulfilling the spirit thereof."                Id. (quoting P.R. Laws Ann.

tit. 31, § 14).      If we find the statute ambiguous, the Puerto Rico

Supreme Court requires that "we seek the legislative intent as

expressed in its legislative history, its statement of motives,

the different House and Senate committee reports or floor debates."

Estado Libre Asociado de P.R. v. Nw. Selecta, Inc., 185 P.R. Dec.

40, 2012 WL 1109131 (2012).            Following this instruction, we would

typically    begin   our    analysis      with   the   text     of   the   relevant

statutes.    But there is a wrinkle here.              We must first determine


                                       - 9 -
which version of Article 41.050 to interpret.                That determination

turns on whether a 2017 amendment to Article 41.050 -- Law 99 --

applies retroactively to Oquendo's claim.               If it does, we must

interpret and apply the amended statute.               If it does not apply

retroactively, we will interpret the same version that the district

court interpreted below.          We conclude that Law 99 does not apply

retroactively to Oquendo's claim.

                                   A. Law 150

              The district court applied the 2013 version of Article

41.050.   We agree that that was appropriate, and follow suit.

              Article 41.050 provides certain medical providers with

limitations on their liability.          Since its passage in 1986, it has

been amended many times.           See Kenyon v. Cedeno-Rivera, Nos. 17-

1686 & 17-2217, slip op. at 8-10 (1st Cir. Aug. 25, 2022).                     In

December 2013, the legislature amended Article 41.050 by enacting

Law No. 150-2013 ("Law 150").            Law 150 contained a retroactivity

provision, explaining that the amendments would be given immediate

retroactive effect, so long as the cause of action was filed after

June 27, 2011, and had not been already adjudicated or settled "in

a final and binding manner."

              The   district     court   concluded    that    because   of    the

retroactivity provision, Law 150 applied. We agree. Specifically,

the   plain    text   of   the    retroactivity      provision    compels    that

conclusion -- the case in front of the district court had been


                                     - 10 -
filed after June 27, 2011, and had yet to be adjudicated or settled

in a final and binding manner.          Thus, the district court correctly

interpreted Law 150 and applied it to the present case.

                                   B.   Law 99

           Law 99, further amending Article 41.050, was approved on

August 13, 2017.        HSA argues that this law governs and that it

clearly grants HSA a liability limit.

           The    Puerto    Rico    Supreme   Court     recognizes   that   the

Legislative Assembly may retroactively apply civil statutes.                See

González Fuentes v. E.L.A., 167 P.R. Dec. 400, 409-10, 2006 WL

6110919 (2006).       Any legislative intent to give retroactive effect

to a law "should be expressly and clearly stated in the statute."

Vázquez v. Morales, 14 P.R. Offic. Trans. 1059, 1069 (1983).                Our

task,   then,    is   to   determine    whether   Law   99   contains   such   a

provision and whether that provision extends retroactive effect of

the statute to Oquendo's claim.

           Section 3 of Law 99 states:

           This Act shall start to govern immediately
           after its approval and shall have retroactive
           effect over any cause of action and judicial
           procedure that has been constituted or filed
           before any Court or competent adjudicative
           forum since June 27, 2011, on forward and that
           has not been adjudicated or settled in a final
           and binding manner by a court or competent
           forum, or with regard to any fact taking place
           on or after June 27, 2011, over which a final
           and binding judgment has not yet been issued.

Law No. 99-2017 (English translation).


                                     - 11 -
          For purposes of this case, we read Law 99 to apply

retroactively except to disputes that had been adjudicated or

settled in a final and binding manner by a court or other competent

forum prior to the law's approval on August 13, 2017.   Unlike our

conclusion with regard to Law 150, because we conclude that the

case below had been adjudicated and settled in a final and binding

manner before the enactment of Law 99, we hold that Oquendo's claim

falls within Law 99's retroactivity exception.1



     1 The untranslated text of Section 3 contains the phrase
"final y firme."    Law No. 99-2017 (Spanish).   We are cognizant
that our case law and Puerto Rico case law have translated "final
y firme" as final and unappealable. See Cruz v. Melecio, 204 F.3d
14, 20 (1st Cir. 2000) (citing Worldwide Food Dis., Inc. v. Colón
Bermúdez, 133 P.R. Dec. 827, 831, 1993 WL 840035 (1993)). We rely
on the parties to resolve issues related to reliability and
accuracy of Spanish to English translations.     United States v.
Morales-Madera, 352 F.3d 1, 8 (1st Cir. 2003) (noting preference
for parties to agree to accurate translation or, alternatively, to
submit competing expert testimony on translation accuracy to
jury). Even when parties "disagree on how to translate certain
phrases . . . it is not our prerogative to resolve such disputes."
United States v. Rivera-Rosario, 300 F.3d 1, 9 (1st Cir. 2002).
And we strictly enforce our English language rules. Puerto Ricans
for Puerto Rico Party v. Dalmau, 544 F.3d 58, 67 (1st Cir. 2008)
("Allowing the outcome of a case to turn on a non-English language
document would be at odds with the premise of a unified and
integrated federal courts system . . . .") (quotations omitted).
Because Oquendo does not object to the accuracy of the translation
of Law 99 -- submitted by HSA -- we accept HSA's translation at
face value. Morales-Madera, 352 F.3d at 8 (translation issue not
before the court where party did not object to translation's
accuracy below and made no claim on appeal that translation was
inaccurate); see also Bordas & Co. v. Pizzaro Serrano, 314 F.2d
291, 292 (1st Cir. 1963) ("[I]t is what the interpreter states on
the record, not what the court may, conceivably, have understood
the witness to say, that must control both the trial and the
appeal.").


                              - 12 -
           The Puerto Rico Supreme Court deems a judgment final "if

it determines the merits of the controversy or the rights of the

parties,   without    leaving   anything   for   future   determination."

Cortés Román v. E.L.A., 6 P.R. Offic. Trans. 708, 716-17 (1977).

Likewise, a judgment is final "when it terminates the litigation

between the parties on the merits of the case and leaves nothing

to be done but to enforce, by execution, what has been determined."

Id. (quoting Dalmau v. Quiñones, 78 P.R.R. 525, 530 (1955)); see

also Ramos v. Colón, 153 P.R. Dec. 534, 2001 WL 242595 (2001) ("It

is well settled that a 'final' judgment is [t]hat which puts an

end to a judicial claim and from which appeal may be taken."

(emphasis added)).

           It is also axiomatic that a final judgment is binding on

the parties to a suit.     See Mitchell v. First Nat. Bank of Chicago,

180 U.S. 471, 481 (1901) (noting that a holding "by a court having

jurisdiction of the parties . . . binds the parties . . . so long

as the judgment remains unmodified or unreversed"); see also

Granados Navedo v. Rodríguez Estrada I, 24 P.R. Offic. Trans. 1,

47 (1989) (citing Martin v. Wilks, 490 U.S. 755, 761-65 (1989)).

           Similarly, "[t]here is little question that, under the

laws of Puerto Rico and as a general principle of law, a judgment

entered upon a settlement of compromise generally is a final

determination."      Sangiovanni Hernandez v. Dominicana de Aviacion,

C. Por A., 556 F.2d 611, 614 (1st Cir. 1977).        And the Puerto Rico


                                  - 13 -
Supreme Court has "repeatedly held that a stipulation signed by

the   parties       and    accepted      by    the    court     to     end      a

litigation . . . constitutes a binding compromise."                   Ex parte

Negrón Rivera y Bonilla, 20 P.R. Offic. Trans. 63, 77 (1987).

            As   noted    above,   the   settlement      agreement    released

Oquendo's claims against Dr. Quiles and the insurance carriers in

exchange for monetary compensation.           These claims were settled in

a final and binding manner.         With respect to the claims against

HSA, the agreement stipulated that the district court had ruled

that HSA was not entitled to any statutory cap on damages and

therefore, "in the absence of a statutory cap, [HSA's additional]

legal liability would be $105,000."            And if the district court

denied HSA's second motion to reconsider, HSA agreed that "the

[d]istrict [c]ourt would enter judgment against [HSA] in the amount

of $105,000."     However, the settlement also stated that HSA would

appeal the district court's ruling or seek certification of the

liability   limit    issue    to   the   Puerto   Rico     Supreme    Court   to

"determine whether [HSA] owes plaintiffs $105,000, or whether it

owes plaintiffs nothing."

            The district court adopted the parties' settlement and

denied HSA's second motion for reconsideration.               At that point,

the   district    court      had   "determine[d]     the     merits    of     the

controversy," Cortés Róman, 6 P.R. Offic. Trans. at 716-17, and

had nothing left to do but "to enforce . . . by execution" its


                                    - 14 -
determination.      Id. (quoting Dalmau, 78 P.R.R. at 530).            The

district court did exactly that.           On June 27, 2017, the court

entered partial judgment against HSA for $105,000.         The next day,

the court entered final judgment dismissing the remaining claims

against the other defendants and closed the case.        HSA was able to

appeal from that judgment only because it was final.        Accordingly,

we conclude that the case had been adjudicated and settled in a

final manner before the approval of Law 99 on August 13, 2017.          We

must therefore look to the pre-Law 99 version of Article 41.050

applied by the district court to determine the outcome of this

dispute.

                       C.   The Statutory Scheme

           The   version    of   Article   41.050   interpreted   by   the

district court2 states in relevant part (broken up by sentence for

ease of reading):

                     [1]   No   healthcare   professional
           (employee or contractor), and may be included
           as defendants in a civil action of claim for
           damages for professional malpractice guilt or
           negligence caused in the performance of their
           profession, while said professional acts in
           the compliance of his duties and functions,
           including teaching, as employee of the
           Commonwealth of Puerto Rico, its dependencies,
           instrumentalities, the Comprehensive Cancer
           Center of the University Puerto Rico and the
           municipalities.

     2 We use the translation provided by the parties to our court.
We note that the district court interpreted a different
translation, the content of which was substantively the same as
the translation we use here.


                                  - 15 -
                      [2]    No     health    professional
            whatsoever, either employee or contractor, may
            be included for the performance of his
            profession in the compliance of his duties and
            functions, including teaching, in the neonatal
            and pediatric intensive care units, operating
            rooms, emergency rooms and trauma wards of the
            San Antonio Hospital of Mayagüez, at the
            Mayagüez Medical     Center-   Ramón Emeterio
            Betances Hospital-, its Trauma Center and its
            dependencies . . . .
                      [3] The same limits shall apply to
            students and residents who use the operating
            rooms, emergency rooms, trauma wards and
            facilities of neonatal and pediatric intensive
            care units of the San Antonio Hospital and the
            Mayagüez Medical     Center   -Ramón Emeterio
            Betances Hospital- as teaching workshop and of
            university research.
                      [4] In those cases, the intensive
            care professionals and pediatricians of the
            neonatal intensive care units; and the
            obstetrician/gynecologists and surgeons of
            the San Antonio Hospital, Mayagüez Medical
            Center -Ramón Emeterio Betances Hospital- and
            the corresponding Trauma Center shall be
            subject to the limits of liability that Act
            No. 104 of June 29, 1995, as amended, [P.R.
            Laws Ann. tit. 32, § 3077] establishes for the
            State in similar circumstances.

P.R. Laws Ann. tit. 26, § 4105 (2013).

            The first two sentences of the statute plainly immunize

healthcare professionals from malpractice claims if they meet the

listed professional criteria and work at one of the qualified

facilities, which includes San Antonio Hospital.         The fourth

sentence identifies a subgroup of healthcare professionals --

pediatric     and   neonatal   intensive   care   specialists   and

pediatricians and obstetricians/gynecologists and surgeons of San



                               - 16 -
Antonio Hospital -- and states that they "shall be subject to the

limits of liability" set forth in Section 3077 of Title 32.

         Section 3077, in turn, reads as follows:

                    Authorization is hereby granted to
         sue the Commonwealth of Puerto Rico before the
         Court of First Instance of Puerto Rico for the
         causes set forth in the following actions:
                    [1] (a) Actions for damages to
         persons or property up to the sum of seventy-
         five thousand dollars ($75,000) caused by a
         culpable or negligent action or omission of
         any official, agent or employee of the
         Commonwealth or of any other person acting in
         an official capacity within the scope of
         his/her duty, office or employment; or actions
         for damages for alleged actions of medical and
         hospital    malpractice    of   the   healthcare
         professionals    working    in   the   areas   of
         obstetrics, orthopedics, general surgery or
         trauma    exclusively     at     public    health
         institutions of the Commonwealth of Puerto
         Rico,    its     agencies,     instrumentalities
         and/[o]r     municipalities,     regardless    of
         whether    said     institutions     are    being
         administered or operated by a private entity.
                    [2] When because of said action or
         omission damages are caused to more than one
         person or when there are several causes of
         action to which a single injured party is
         entitled, the compensation for all damages
         caused by said action or omission may not
         exceed the sum of one hundred and fifty
         thousand dollars ($150,000).

P.R. Laws Ann. tit. 32, § 3077 (2011).

         Section 3077 waives immunity in certain cases but also

provides liability-limiting statutory caps on damages.       Reading

the statutes together, Section 3077 establishes liability limits

and Article 41.050 explains that said liability limits cover the



                              - 17 -
subset of health professionals identified in the last sentence of

Article 41.050.

            HSA argues that we must read the statute's last sentence

as extending the liability caps to HSA because Article 41.050

grants immunity to health professionals working at San Antonio

Hospital.    This suggested interpretation bends the text of the

statute too far.     Article 41.050 extends Section 3077's liability

limits to specified doctors "of the San Antonio Hospital" and

plainly does not extend the liability limits to HSA itself.                Law

150 (emphasis added).

            Undeterred, HSA argues that Section 3077 independently

grants liability limits to HSA because the statute covers "public

health   institutions      of   the   Commonwealth   of   Puerto   Rico,   its

agencies, instrumentalities and/[o]r municipalities, regardless of

whether said institutions are being administered or operated by a

private entity."     P.R. Laws Ann. tit. 32, § 3077.

            That argument fails.         Section 3077 does not establish

liability caps for HSA -- Section 3077 authorizes suits against

the   Commonwealth    of    Puerto      Rico   in   certain   circumstances,

including instances of malpractice at public health institutions,

but imposes liability caps.           Such an abrogation of immunity (and

its attendant language about the extent of that waiver) has no

independent bearing on a suit against HSA, a private company.




                                      - 18 -
             Nor,     for   that        matter,   is     HSA   a    "public   health

institution[]."        It is a private entity that administers and

operates San Antonio Hospital, which is owned by the Municipality

of Mayagüez.        The language on which HSA relies limits Mayagüez's

liability arising from its ownership of San Antonio Hospital.                      As

the private operator and administrator of San Antonio Hospital,

HSA is not a covered entity within the scope of Section 3077.

             Defeated by the plain text of the statutes, HSA asks us

to look beyond the text of the statutes to discern the true intent

of the legislature.         But "the clear text of the law is the perfect

expression of the legislative intent."                 Nw. Selecta, 185 P.R. Dec.

40,   2012   WL     1109131.       If    a   statute's    text     shows   that   "the

legislative intent is clear, unequivocal, and free from ambiguity,

we are bound by its terms and need not look beyond its wording."

Id.   We decline HSA's invitation to do so.

             Nor are we bound by the Puerto Rico court decisions HSA

cites.3      Though cases from Puerto Rico intermediate appellate

courts are "not binding on a federal court sitting in diversity,"

they "are entitled to some weight."               Andrew Robinson Intern., Inc.

v. Hartford Fire Ins. Co., 547 F.3d 48, 55 (1st Cir. 2008).

However, the single Puerto Rico appellate court case HSA cites,


      3We note as well that we rely on the cases provided by the
parties. They are responsible for updating the court on any legal
developments that transpire after we hear an appeal, and they have
not brought any intervening law to our attention.


                                         - 19 -
Nieves Vega v. Hospital San Antonio, No. ISCI201500812, 2016 WL

3391541 (P.R. Cir. May 31, 2016), provides little guidance because

it dealt with the issue of physician immunity under Article 41.050

-- an issue not relevant here.

          Because we can resolve the interpretive issues before

us, there is no need to certify the statutory interpretation

questions to the Puerto Rico Supreme Court.   See Vill. of Bedford

Park v. Expedia, Inc., 876 F.3d 296, 302 (7th Cir. 2017) (declining

to certify question involving "routine questions of statutory

interpretation that this Court is well-equipped to handle").4

                                 V.

          The remaining issue requiring our attention is whether

the district court's denial of HSA's Rule 60(b) motion was an abuse

of discretion.   Though we style our standard of review as "abuse

of discretion" review, we recognize that, as part of our analysis,

we review factual findings for clear error, questions of law de

novo, and judgment calls for abuse of discretion.   Ungar, 599 F.3d

at 83.   We conclude that the district court properly denied HSA's

Rule 60(b) motion.

          As part of the settlement agreement, HSA only reserved

its rights to appeal to the First Circuit and to request that the


     4 Though we conclude that HSA does not benefit from Section
3077's liability limits, this holding is limited to the pre-Law 99
version of Article 41.050. We take no view as to whether Law 99
extends Section 3077's liability limits to HSA.


                              - 20 -
First Circuit certify the issue of whether HSA was covered by

Section 3077's liability limits to the Puerto Rico Supreme Court.

Because HSA did not reserve its right to file a Rule 60(b) motion

with the district court in the event of an intervening change in

law,   the   district   court   held   that   the   settlement   agreement

"precludes the Hospital from further pursuing this issue with the

district court in a post-judgment motion."

             Denial of the motion was appropriate on that basis.

HSA's only available forum for judicial relief at that point was

the First Circuit.      We affirm the denial of the Rule 60(b) motion.

             The district court's judgment and order denying the Rule

60(b) motion are affirmed.




                                  - 21 -